Citation Nr: 1721974	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-43 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982 and November 1990 to April 1991, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the case in October 2012 and July 2015.

The Veteran requested a hearing before the Board on his November 2009 VA Form 9.  However, in a subsequent communication received in April 2012, he withdrew this request.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in April 2016, additional documents were associated with the Veteran's claims file, without a waiver of consideration by the Agency of Original Jurisdiction (AOJ). Additional records included VA treatment records obtained by VA in May 2017 and documents related to a hardship request from the Veteran submitted in July 2016.  The additional VA treatment records, which generally included evidence of ongoing treatment and in this regard are duplicative of earlier records, did not relate to the primary reason for denial of the Veteran's claim, which as will be addressed below, is that the claimed disabilities are not secondary to the Veteran's service-connected knee disabilities.  In general, the additional documents duplicate evidence previously of record, are not relevant or are not pertinent (they do not relate to or have a bearing on the claims).  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2016).  As such, the Board can therefore proceed with a decision at this time.


FINDINGS OF FACT

1.  A bilateral shoulder disability is not attributable to service, was not manifest during service or within one year of separation from active service, and is not secondary (caused or aggravated) to service-connected bilateral knee disabilities.  
2.  A bilateral elbow disability is not attributable to service, was not manifest during service or within one year of separation from active service, and is not secondary (caused or aggravated) to service-connected bilateral knee disabilities.  

3.  A cervical spine disability is not attributable to service, was not manifest during service or within one year of separation from active service, and is not secondary (caused or aggravated) to service-connected bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability is not incurred in service; may not be presumed to have been incurred therein; and is not proximately due to or a result of or aggravated by service-connected bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  A bilateral elbow disability was not incurred in service; may not be presumed to have been incurred therein; and is not proximately due to or a result of or aggravated by service-connected bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  A cervical spine disability was not incurred in service; may not be presumed to have been incurred therein; and is not proximately due to or a result of or aggravated by service-connected bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.  

The Veteran was provided with adequate notice in a January 2008 letter, prior to the June 2008 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), VA treatment records and private medical records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with various VA examinations in January 2014 and VA opinions were provided in January 2014 and January 2016.  Upon review, the Board finds these VA examinations and VA opinions to be thorough, complete, and contain sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted in the Introduction, the issues on appeal were previously remanded by the Board in October 2012 and July 2015 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the October 2012 Board remand, as relevant, the requested outstanding VA treatment records were obtained and a VA examination and opinion was provided in January 2014, in accordance with the remand directives.  With respect to the July 2015 Board remand, outstanding VA treatment records were obtained, a December 2015 letter to the Veteran asked him to submit specific documents and a VA opinion was obtained in January 2016, in accordance with the remand directives.  In regards to the January 2016 VA opinion, the July 2015 Board remand directives contained specific requirements, which will be discussed further below when the January 2016 VA opinion is addressed.  
   
In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016).

If a chronic disease, including arthritis, becomes manifest to a degree of 10 percent or more within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).




III.  Evidence and Analysis

Initially, as will be outlined further below, the evidence and analysis for all issues on appeal are substantially similar and the issues therefore will generally be discussed together.

At the outset, the Board notes that the evidence of record indicated a bilateral shoulder disability, a bilateral elbow disability and a cervical spine disability.  With respect to all issues on appeal, an October 2007 VA treatment note referenced that the Veteran "has chronic pain of multiple joints-cervical spine, both shoulders, both elbows," and noted a diagnosis of osteoarthritis of multiple joints and requested x-rays.  Various October 2007 x-ray reports included: a whole body bone scan report that noted "increased activity of both AC joints...suggestive of osteoarthritic changes," a bilateral shoulder report that noted an impression of "[d]egenerative osteoarthritis involving the shoulders bilaterally," a bilateral elbow report that noted an impression of "[b]ilateral olecranon spurs" and a cervical spine report that noted an impression of spondylosis.  Various subsequent VA treatment notes, including starting in December 2007, referenced osteoarthritis of multiple joints, to include the cervical spine, both shoulders and both elbows.    

Additionally, with respect to the bilateral shoulder disability, additional diagnoses were also referenced, to include a bilateral rotator cuff strain (noted by the January 2014 VA examination report) and tendonitis and bursitis of the left shoulder (noted by private medical records from Dr. H.A.).  With respect to the bilateral elbow disability, the January 2014 VA examination report noted a diagnosis of bilateral strain.  With respect to the cervical spine disability, additional diagnoses were also referenced, to include cervical strain as noted by the January 2014 VA examination report and cervicalgia, myofascial pain and cervical disc disease with spinal stenosis (noted in various VA treatment records).  

The Veteran's primary contention with respect to the issues on appeal has been that these disabilities are secondary to his service-connected bilateral knee disabilities.  The Board notes that an April 2006 rating decision granted entitlement to service connection for degenerative joint disease of both knees.  As noted in the Introduction, the Veteran served on active duty from November 1979 to November 1982 and November 1990 to April 1991, with additional National Guard service.  The Veteran has not contented that the disabilities on appeal are directly related to either period of active service, or to any subsequent period of active duty for training (ACDUTRA) or inactive duty training during (INACDUTRA).  In this regard, the January 2014 VA examination report stated that "Veteran had the gradual onset of pain in his shoulders, elbows, neck...in 2005.  He denies any specific injuries to these joints or to his neck in service" and that "[h]e attributes the pain in these areas to 'spread' of osteoarthritis from his knees.  Received no treatment for these complaints in service.  States pain in these areas has increased over time since discharge."  

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, as referenced above, while there is evidence of a current disability, the evidence does not indicate an in-service event or a nexus.  As noted, the Veteran has not contended otherwise.  In addition, the Board notes that STRs of record did not contain complaints related to the shoulders, elbows or neck.  Further, on a March 1991 separation Report of Medical History form, the Veteran denied ever having or having now swollen or painful joints; arthritis, rheumatism or bursitis; bone, joint or other deformity and painful or "trick" shoulder or elbow.  An accompanying examination report noted upon clinical evaluation that the neck, upper extremities and spine, other musculoskeletal were normal, noted no defects and noted that the Veteran was qualified for separation.  Following this most recent period of active service, evidence is of record from the Veteran's National Guard service.  This included a July 2002 Report of Medical History form, on which the Veteran denied ever having or having now painful shoulder, elbow or wrist (though the Veteran responded yes to various items such as arthritis, he referenced his knees only).  An accompanying examination report noted upon clinical evaluation that the neck, upper extremities and spine, other musculoskeletal were normal and noted no relevant defects (the left knee was referenced).  Also, on a June 2004 Annual Medical Certificate form, the Veteran reported currently having a medical problem, but only his knees were referenced.  In addition, an April 2005 Physical Evaluation Board (PEB) form for the National Guard was accompanied by a March 2005 medical examination report that referenced the Veteran's knees and noted "[n]egative" in regards to additional medical history.  The Board also notes that the January 2014 VA opinion, which addressed secondary service connection, stated in the rationale, as relevant, that "STR's show no chronic complaints regarding or injuries to the shoulders, elbows, neck...during service...There is no evidence for any in service event which would result in a chronic condition involving any of these areas."

Based on the evidence of record, the Board finds that entitlement to service connection for a bilateral shoulder disability, a bilateral elbow disability and a cervical spine disability is not warranted on a direct basis.  As noted, while there is evidence of a current disability, the evidence does not indicate an in-service event or a nexus and as noted, the Veteran has not contended otherwise.  While the Veteran was afforded a VA examination in January 2014 and as referenced the provided opinion referenced the Veteran's active service, no specific direct service connection opinion was obtained.  In review, the Board finds that no such opinion is necessary, as the evidence does not establish that an event, injury or disease occurred in service, there is not an indication that the current disabilities may be associated with service and there is not insufficient competent medical evidence to make a decision on the claim.  As such, pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), a specific VA opinion addressing direct service connection is not warranted.  Overall, the Board finds that a bilateral shoulder disability, a bilateral elbow disability and a cervical spine disability are not attributable to service and were not manifest during service and concludes that entitlement to service connection on a direct basis is not warranted.

Turning to the issue of secondary service connection, which as noted was the Veteran's primary contention, the Veteran has submitted various statements in support of his claim.  A January 2008 Report of Contact form noted that the "Veteran wants to add to his claim degenerative joint disease of the entire body [se]condary to his service connected degenerative joint disease of both knees."   A statement from the Veteran dated January 31, 2008 stated that "[i]t is requested that my claim be reopened for reevaluation for...shoulders, elbows...and neck."  In his January 2008 Notice of Disagreement (NOD), the Veteran referenced bilateral shoulder, bilateral elbow and neck arthritis and stated that "[a]rthritis started in my knee and spread through all on my joint."  On his November 2009 VA Form 9, the Veteran stated that "I have been diagnosed with Rheumatoid Arthritis of the Neck and Lumbar spine.  I have been advised by my primary care doctor that this condition is blood-borne, and therefore, will ultimately spread throughout my entire body" and that "[t]here IS no family history of this debilitating condition, so it should be clear that the presently compensable [degenerative joint disease] is the point of origination for my disability."  In a June 2014 statement, the Veteran stated that "in Oct[ober] 2007 I had a bone scan of every major [and] minor joint in my body.  I was told by my then primary physician...that I had arthritis in every joint" and that "I was under the im[]pression that, and was told that arthritis was a blood born disease, and with it being in the blood st[r]eam it spread to all my other joints."

With respect to secondary service connection, two VA opinions were obtained.  A January 2014 VA opinion, provided by a doctor, stated that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The provided rationale stated that "[t]he Veteran claims that his osteoarthritis 'spread' from his knees.  Osteoarthritis does not spread from other joints but is a primary process within each individual joint."  The July 2015 Board remand stated that this opinion "failed to address the issues of altered gait or October 2007 x-rays related to the joints on appeal.  Further, [the opinion did not] address[] the issue of secondary aggravation, as directed by the Board's [October 2012] remand."  The Board's remand directives requested a VA opinion that addressed secondary service connection and stated that "the examiner must specifically address the significance, if any, of the multiple notations of the Veteran experiencing an altered gait and the October 2007 VA x-rays, which document the presence of arthritis."

A January 2016 VA opinion, provided by a doctor and which also addressed the hips and ankles, stated that "[t]he condition claimed is at least as likely as not (50% or greater probability) proximately due to or the result of the Veteran's service connected condition."  The provided rationale stated that:

Due to a chronic abnormal station or gait resulting from [bilateral] knee [osteoarthritis]--as evidenced in this individual who claims to require the regular use of a cane as an assistive device--other LOWER extremity joints may develop chronic strain or progress to develop [osteoarthritis].  It is as least as likely as not (>50% probability) that the [V]eteran's ankles and hip conditions are secondary to the [bilateral] knee disability.

On the other hand, due to their anatomic non-weightbearing location that is remote from the knees, the shoulders, elbows and cervical spine would be less likely than not (<50% probability) affected by a knee disability. [Osteoarthritis] does not literally "spread" (like an infectious disease, for instance) to a non-related location.

The Veteran's bilateral shoulder, bilateral elbow and cervical spine conditions were not aggravated (made worse) by his service-connected bilateral knee disabilities based on the same rationale as above.

The doctor also cited to a medical document titled "Osteoarthritis Progression," which stated in part that:

While [osteoarthritis] can be limited to a single joint, in many cases it progresses to involve other joints, often in a sequential fashion.  In some cases, pain from [osteoarthritis] in one joint (such as an ankle or knee) can prompt you to walk, stand or move differently, which can, in turn, force other joints (such as the hip or joints of the spine) out of alignment and predispose them to [osteoarthritis] as well.

The Board notes that, following this opinion, the AOJ granted entitlement to service connection in an April 2016 rating decision for bilateral hip and bilateral ankle disabilities.

Also, a July 2009 VA treatment note, signed by a doctor, stated that the Veteran "states that he is not able to get specific information of his [degenerative joint disease] [an]d he wants to know where it came from his prognosis and why he has it and where it came from" and that the "Veteran is informed that arthritis is a result[] of wear and t[e]ar on his body."

Upon review, the Board finds that entitlement to service connection for a bilateral shoulder disability, a bilateral elbow disability and a cervical spine disability is not warranted on a secondary basis.  As noted above, the Veteran is service connected for bilateral knee disabilities.  The determinative issue is whether any of the disabilities on appeal are secondary (caused or aggravated) to the bilateral knee disabilities.  As to this issue, as referenced above, two VA opinions were obtained.  Both opinions addressed the Veteran's primary contention, which was that the arthritis spread from his knees to his shoulders, elbows and neck.  As to this issue, both opinions stated, essentially, that arthritis does not spread in this way.  The January 2016 VA opinion also addressed the issue of an altered gait and the opinion stated, essentially, that an altered gait may cause the lower extremity joints to develop osteoarthritis, but that such would not happen to "anatomic non-weightbearing location[s] that [are] remote from the knees" like the shoulders, elbows and cervical spine.

Overall, the January 2014 VA opinion addressed the issue of whether any of the disabilities on appeal were caused by the Veteran's bilateral knee disabilities and the January 2016 VA opinion addressed this issue and additionally the issue of whether any of the disabilities on appeal were aggravated by the Veteran's bilateral knee disabilities.  Both opinions were provided by doctors and accompanied by adequate rationales, as outlined above.  The Board finds these opinions to be highly probative.  In addition, as referenced a July 2009 VA treatment note, signed by a doctor, reflected that when asked about the etiology of the Veteran's degenerative joint disease, the doctor said that such was "a result[] of wear and t[e]ar on his body," and did not connect such in any way to the Veteran's knees.

The Board notes that, as referenced, the July 2015 remand stated that "the examiner must specifically address the significance, if any, of the multiple notations of the Veteran experiencing an altered gait and the October 2007 VA x-rays, which document the presence of arthritis."  As outlined, the provided January 2016 VA opinion discussed the issue of an altered (or abnormal) gait in the provided rationale.  Also, while the opinion did not specifically reference the October 2007 x-rays, the opinion addressed the underlying evidentiary information contained in those x-rays, specifically the presence of arthritis, in the provided rationale.  As such, the Board finds that this opinion substantially complied with the July 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998)
  
As to the Veteran's lay statements that the disabilities on appeal are secondary (caused or aggravated) to his service-connected bilateral knee disabilities, the Board finds that the Veteran is not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has stated that he was told of this relationship by a medical professional, which he is competent to report, the Board finds that this second hand report is of less probative value than the January 2014 and January 2016 VA opinions, which as discussed above, are directly contrary to the Veteran's reports.  The Board finds the fully documented January 2014 and January 2016 VA opinions that were accompanied by adequate rationales to be of more probative value than the Veteran's reports of what he was told by a medical professional.  Overall, the Board finds the negative January 2014 and January 2016 VA opinions to be of more probative value than the Veteran's lay statements, to include as to what he was told by a medical professional, as to the issue of whether any of the disabilities on appeal are secondary (caused or aggravated) to his service-connected bilateral knee disabilities.

In addition, as referenced, the Veteran stated on his November 2009 VA Form 9 that "I have been diagnosed with Rheumatoid Arthritis."  The Board notes that rheumatoid arthritis is defined as "a chronic systemic disease primarily of the joints, usually polyarticular, marked by inflammatory changes."  See Dorland's Illustrated Medical Dictionary 157 (32nd ed. 2012).  While again the Veteran is competent to report what he was told by a medical professional as to a diagnosis, the Board finds that the Veteran's report is contradicted by the medical evidence of record.  In this regard, of record are private medical records from Dr. H.A., who was referenced by February and September 2013 VA treatment notes as being a rheumatologist.  These records did not contain a diagnosis of rheumatoid arthritis, but rather they referenced osteoarthritis.  Specifically, various notes referenced osteoarthritis of the cervical spine, a December 2011 note noted an assessment of osteoarthritis involving or with mention of more than one site and a September 2012 note noted an assessment of osteoarthritis of the left shoulder.  In addition, records from Dr. H.A. referenced the results of an October 2009 test titled "Rheumatoid Arthritis Factor RA Latex Turbid" being negative.  Also, treatment notes from Dr. H.A. in December 2009, February 2011 and April 2011, stated "no evidence of inflammatory joint disease" and based on the definition cited above, this presumably excluded rheumatoid arthritis, as such is defined as being "marked by inflammatory changes."  Moreover, VA treatment records did not reference a diagnosis of rheumatoid arthritis, but instead, as discussed above, referenced diagnoses of osteoarthritis of the shoulders, elbows and cervical spine.  Overall, while the Board has considered the Veteran's competent report of being diagnosed with rheumatoid arthritis, the Board finds the objective medical evidence discussed to be more probative as to the issue of whether the Veteran has had rheumatoid arthritis.

Additionally, the Board acknowledges that the Veteran has referenced fibromyalgia.  In this regard, in a December 2012 statement the Veteran stated that "[s]ince I've filed the [NOD] in July [20]08 I was diagnosed with fibromyalgia, a debilitating muscle disorder by my private physician."  In a June 2014 statement, the Veteran stated that "in Dec[ember 20]09 I went to a R[h]eumatologist and was diagnosed with fibromyalgia, which you people totally ignored."  Medical evidence of record, to include from private Dr. H.A., referenced a diagnosis of fibromyalgia (Dr. H.A. also referenced fibromyalgia as being "with chronic widespread pain syndrome").  

The Veteran has not explicitly filed a claim for entitlement to service connection for fibromyalgia.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in the context of the scope of a claim involving mental conditions, the Court stated that "the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  To the extent that fibromyalgia is considered within the scope of the claims on appeal pursuant to Clemons, the evidence of record does not indicate any in-service event that fibromyalgia could be related to and does not indicate that the Veteran's service-connected bilateral knee disabilities would cause or aggravate fibromyalgia and as such, direct or secondary service connection would not be warranted.  To the extent that no VA examination or opinion specifically addressed fibromyalgia, none is required because the evidence does not establish that an event, injury or disease occurred in service, there is not an indication that the current disability may be associated with service and there is not insufficient competent medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With specific respect to secondary service connection, the evidence of record does not indicate that the Veteran's service-connected bilateral knee disabilities would cause or aggravate fibromyalgia.  Stated differently, the evidence does not indicate that fibromyalgia may be associated with his service-connected knee disabilities and there is not insufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  Accordingly, a VA examination or opinion with respect to fibromyalgia is not warranted.   

In addition, with respect to the presumption regarding chronic diseases, while arthritis is listed as a qualifying chronic disease, there is no indication that arthritis of the shoulders, elbows and cervical spine manifested during service or within one year of the Veteran's separation from his last period of active service in April 1991.  As noted above, on a March 1991 separation Report of Medical History form, the Veteran denied ever having or having now swollen or painful joints; arthritis, rheumatism or bursitis; bone, joint or other deformity and painful or "trick" shoulder or elbow, and an accompanying examination report noted upon clinical evaluation that the neck, upper extremities and spine, other musculoskeletal were normal, noted no defects and noted that the Veteran was qualified for separation.  In general, the earliest medical evidence of record identifying arthritis in the shoulders, elbows and cervical spine appears to be in approximately 2007.  Overall, arthritis of the shoulders, elbows and cervical spine was not noted during active service or within one year of separation from active service and the evidence does not indicate that there were characteristic manifestations sufficient to identify the disease entity during such period.  Moreover, as referenced, the Veteran has not contended that the conditions on appeal are directly related to his active service.  Additionally, this presumption is inapplicable to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (discussing the presumption regarding chronic diseases and stating "that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection").  As such, entitlement to service connection for a bilateral shoulder disability, a bilateral elbow disability and a cervical spine disability is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases               

In sum, the Board finds that a bilateral shoulder disability, a bilateral elbow disability and a cervical spine disability are not attributable to service, were not manifest during service or within one year of separation from active service and are not secondary (caused or aggravated) to service-connected bilateral knee disabilities.  As such, the Board concludes that a bilateral shoulder disability, a bilateral elbow disability and a cervical spine disability were not incurred in or aggravated by service; may not be presumed to have been incurred therein; and are not proximately due to or a result of or aggravated by service-connected bilateral knee disabilities and therefore the Veteran's claims must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

  
ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


